*345Concurrent Opinion.
Bermudez, C. J.
The refusal of the rehearing leaves the judgment rendered intact. That judgment reverses that appealed from and remands the ease for further proceedings.
The controversy is on a rule for the sale of succession property to satisfy a claim recognized by judgment of this Court. The defense is that this judgment is an absolute nullity.
Without assigning any reasons, the district court dismissed the rule. The judgment thus rendered was reversed, because that court had no jurisdiction to annul a judgment of this Court, and not because the judge had ruled erroneously on the validity or invalidity of the judgment attacked.
Further examination shows that, after the answer had been filed to the rule charging the nullity of the judgment, the plaintiff in rule moved to reinstate the case for trial, in which, on appeal, this Court, rendered judgment against the succession of Hoggatt. The judgment appealed from was rendered after this motion had been made.
That motion apparently implied an admission of the nullity of the judgment of this Court by the party in whose favor it was rendered.
In the face of such admission, the district judge could not arrive at a conclusion different from that which he reached in dismissing the rule, which was based on a judgment the nullity of which the plaintiff therein had thus admitted.
As it does not appear from the record that the district judge has annulled a judgment of this Court, and as the case is remanded, an opportunity will be offered him, on the trial of the rule, to state the reasons justifying his course.
I am not ready to subscribe to the proposition that a district court can in no conceivable contingency either annul or treat as null a judgment of this Court.
I think that where a judgment of this Court is an absolute nullity on the face of the record, the party aggrieved thereby is not left without adequate remedy to be relieved from its effect.
I therefore concur in the decree refusing the rehearing, not because a district court has no jurisdiction to annul a judgment of this Court in a proper case and in a proper proceeding, but because that decree produces the effect that the rule to sell property, etc., is remanded to the lower court for further proceedings and an opportunity is thus offered to the district judge to adduce reasons in support of his action,